DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 4/18/22 has been considered and placed of record.  The initialed copy is attached herewith. 

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.  For example, in claim 14, penultimate line, “…delivery bus to at second end…” is grammatically incorrect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,218,007. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, the instant claim is broader than patent claim 1.  The instant claim excludes at least the limitations dealing with power delivery pins of the first and second cable connectors and contact pads.  The instant claim further excludes “identifying a port type from a plurality of ports types for a power supply.”
Re claims 2 and 3, they are similar to patent claims 2 and 3 respectively.
Re claim 4, the instant claim is broader than patent claim 4 for excluding the limitation “the flexible sheath does not surround the data bus.”
Re claims 5-7, they are similar to patent claims 5-7 respectively.
Re claim 8, the instant claim is broader than patent claim 8 for excluding at least the limitations “a control circuit coupled to the signal pins….”  In addition, the instant claim does not explicit claim “the power delivery bus coupled between the power delivery pins of the first connector and the power delivery pins of the second connector.”  The instant claim does claim the first connector having power delivery pins and the second connector having its own delivery pins.  Therefore, the power is delivered through the pins without explicitly stating such.
Re claim 9, the instant claim is similar to patent claim 9.
Re claim 10, the instant claim is similar to patent claim 10.  In addition, the limitation “a control circuit…” in the second paragraph is found in patent claim 8.
Re claims 11-13, they are similar to patent claims 11-13 respectively.
Re claim 14, the instant claim is broader than patent claim 14 for excluding at least the limitation “identifying… a port type.”  In addition, the instant claim does not explicitly claim the patent limitation “detecting at least one signal on at least one pin interconnecting the charging cable to the power supply device” (patent claim 14; second paragraph).  However, the instant claim has the step of “determining a current limit for the charging cable responsive to at least one signal at the first end of the power delivery bus configured to engage the power supply device” (emphasis added).  The underline portion implicitly claim the limitation of patent claim 14, second paragraph.
Re claim 15, the instant claim is similar to patent claim 15.  In addition, the limitation “identifying a port type…” can be found in patent claim 14, third paragraph.
Re claim 16, the instant claim is similar to patent claim 16.
Re claim 17, the instant claim is similar to patent claim 17. In addition, the limitation “determining the current limit from the identified port type” in the ultimate paragraph can be found in patent claim 14, penultimate paragraph.
Re claims 18 and 19, they are similar to patent claims 18 and 19 respectively.
Re claim 20, the instant claim is broader than patent claim 20 for excluding at least the limitations of the steps of “detecting…” and “identifying….”  

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087